Citation Nr: 1759998	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a right hand injury.

4.  Entitlement to service connection for residuals of a left hand injury.

5.  Entitlement to service connection for a lumbar spine condition, to include as secondary to service-connected postoperative ventral incision hernia.

6.  Entitlement to a rating in excess of 20 percent for postoperative ventral incision hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1980 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer in January 2016 and before the undersigned Veteran's Law Judge at a video-conference hearing in April 2017.

The issues of entitlement to service connection for bilateral hearing loss; residuals of a right hand injury; residuals of a left hand injury; and a lumbar spine condition, to include as secondary to service-connected postoperative ventral incision hernia; and entitlement to a rating in excess of 20 percent for postoperative ventral incision hernia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset during service.

2.  The Veteran has a painful abdominal scar associated with his postoperative ventral incision hernia.
CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

2.  The criteria for at least a 10 percent disability evaluation for a painful abdominal scar have been met.  38 U.S.C. §§ 1154(a), 1155, 5107(b) (2012); 38 C.F.R. § 3.102, 4.118 Diagnostic Code (DC) 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The Veteran contends that he was exposed to loud noises on a constant basis while aboard the U.S.S. Cimarron during service.  The Veteran reported that he worked as an electrician in the engine room.  See April 2006 claim and July 2009 statement.  He testified that he has had ringing in his ears since service.  See April 2017 Board hearing transcript, p. 11; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board finds that the Veteran is competent to report ringing in his ears since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Residuals of postoperative ventral incision hernia

The Veteran testified that he has multiple scars, one of which is painful and a result of his postoperative ventral incision hernia and he is seeking a separate rating for this scar.  See April 2017 Board hearing transcript, pp. 16-17; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under 38 C.F.R. § 4.118, which is the rating schedule that pertains to the skin, DC 7805 pertains to scars and provides that scars be evaluated under DCs 7800, 7801, 7802, and 7804.  This provision also instructs VA to evaluate any disabling effects not considered in a rating provided under DCs 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2017).

DCs 7800, 7801, and 7802 do not apply as the Veteran's scar is not a burn scar; it is not located on the head, face, or neck; and it is less than six square inches (39 square centimeters).  DC 7804 pertains to scars that are unstable or painful and provides a 10 percent rating where there are one or two scars that are unstable or painful; a 20 percent rating where there are three or four scars that are unstable or painful; and a 30 percent rating where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id.

At the Veteran's October 2006 VA examination, he reported a burning sensation at the site of surgery.  The examination showed a scar that was well healed and extended from epigastric region to infraumbilical region.  At the April 2011 VA examination, the Veteran reported burning and stinging pain in the area of his ventral hernia incision since his surgery in 1989.  The July 2016 VA examination showed a vertical scar on the mid abdomen related to the Veteran's postoperative ventral hernia which measured 25 centimeter in length and one centimeter in width.  The examiner determined it was not painful or unstable and did not have a total area equal to or greater than 39 centimeters.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has one painful scar, and thus, a rating of at least 10 percent under DC 7804 is warranted.  


ORDER

Service connection for tinnitus is granted.

A rating of 10 percent for a painful abdominal scar as a residual of postoperative ventral incision hernia is granted, subject to the applicable criteria governing the payment of monetary benefits.







REMAND

I.  Bilateral hearing loss

At the April 2017 Board hearing, the Veteran's representative initially contended that the Veteran had never had a VA examination for his hearing loss.  At the same time, the Veteran's representative contended that the Veteran had a hearing loss examination in the fall of 2016 at Chillicothe which showed the Veteran met the criteria for hearing loss.  See April 2017 Board hearing transcript, pp. 11-12.  This examination report is not contained in the claims file.  On remand, the VA hearing examination report from the fall of 2016 must be associated with the claims file.  If a VA hearing examination was not provided in the fall of 2016, an examination should be obtained.  The Veteran contends that he was exposed to loud noises on a constant basis while aboard the U.S.S. Cimarron during service.  See April 2006 claim and July 2009 statement.  Service treatment records show an increase in left and right ear hearing loss at 500 Hertz when comparing audiograms during service in September 1982 and August 1983 with the exit examination in April 1984.  

II.  Residuals of bilateral hand injuries and lumbar spine condition

The Veteran testified that his bilateral hands and lumbar spine conditions were caused by an accident in service where he fell from a second story building and injured his stomach.  See April 2017 Board hearing transcript, pp. 4.  

Service treatment records confirm that the Veteran fell from a second story window on April 16, 1983.  On the day of the fall, a service treatment record notes back pain and possible spinal involvement.  A September 1, 1983 service treatment record also shows low back pain.

A February 2016 radiology report shows degenerative changes of the spine.  See February 2016 Marietta Memorial Hospital private treatment record.  The Veteran contends that he has back pain and takes over the counter medication for it.  See April 2017 Board hearing transcript, p. 5. As there is evidence of back pain in service and a current diagnosis of degenerative changes of the spine, a VA examination is warranted to determine whether the Veteran has a current lumbar condition that is related to service.  As the Veteran also contends that as a result of his hernia, abdominal wall weakness caused additional sprain/ strain to his lumbar region, see March 2006 claim, the examiner must also opine whether the Veteran has a current lumbar condition that is secondary to his service-connected postoperative ventral incision hernia.

In regard to the Veteran's bilateral hand conditions, he contends that during his fall in service, he used his hands to break his fall, bruised his hands severely, and lost dexterity in both hands.  See March 2006 claim and July 2009 attachment to VA Form 9.  A VA examination is warranted to determine whether the Veteran has a current right or left hand condition that is related to his fall during service.  As the Veteran reported a fracture to his right hand on his May 1980 report of medical history upon entrance into service, the examiner should also opine whether the right hand condition preexisted service, and if so, whether it was aggravated by service.  

III.  Postoperative ventral incision hernia

The Veteran was last examined by the VA for his postoperative ventral incision hernia in July 2016.  The Veteran indicates that his condition has worsened.  See August 2016 Statement of Accredited Representative in Appealed Case and April 2017 Board hearing transcript, pp. 15-16.  Accordingly, a VA examination is needed to properly assess the current severity of the Veteran's postoperative ventral incision hernia.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

On remand, the AOJ should also ask the Veteran to identify any additional VA or private treatment records pertinent to his claims and these records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claims that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his bilateral hearing loss, residuals of bilateral hand injuries, and lumbar condition symptomatology and the nature, extent and severity of his postoperative ventral incision hernia and residual scar and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the fall 2016 VA audiological examination referenced by the Veteran's representative at the April 2017 Board hearing and associate it with the claims file.

4.  If a fall 2016 VA audiological examination was not conducted, afford the Veteran an appropriate VA audiological examination.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner must opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to or had its onset in service.  The examiner must acknowledge the service treatment records showing an increase in left and right ear hearing loss at 500 Hertz when comparing September 1982 and August 1983 audiograms with the exit examination in April 1984.  

5.  After obtaining any outstanding treatment records regarding the Veteran's residuals of a right and left hand injuries and his lumbar condition, provide him with an appropriate VA examination.  After conducting any necessary testing, the examiner must:

a. Diagnose all right hand, left hand, and lumbar spine conditions.  

b. Opine whether it is at least as likely as not that any diagnosed left hand condition is etiologically related to or had its onset in service, to include his fall during service in April 1983.

c. State the likelihood that any right hand condition found to be present existed prior to service.

d. If the examiner concludes that any right hand condition found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service, to include his April 1983 fall.

e. If the examiner diagnoses the Veteran as having right hand condition that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, to include his April 1983 fall.

f. Opine whether it is at least as likely as not that the any diagnosed lumbar spine condition is etiologically related to or had its onset in service, to include his April 1983 fall.  The examiner must acknowledge the service treatment records showing back pain and possible spinal involvement on the day of the Veteran's fall and low back pain in September 1983.

g. Opine whether it is at least as likely as not that the any diagnosed lumbar spine condition was caused or aggravated (chronically worsened) by his service-connected ventral incision hernia.

6.  After obtaining any outstanding treatment records regarding the Veteran's postoperative ventral incision hernia and residual scar, provide him with an appropriate VA examination to determine the severity of those disabilities.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  In regard to the Veteran's postoperative ventral incision hernia symptoms, the examiner is asked to do the following:

a. State whether there is a large post-operative hernia that is not well supported by a belt under ordinary conditions.

b. State whether there is a massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.

In regard to the Veteran's abdominal scar as a residual of his postoperative ventral incision hernia symptoms, the examiner is asked to do the following:

a. determine the number of scars;

b. determine whether each scar is deep;

c. determine whether each scar is linear;

d. provide measurements in width (at the widest part) and length of each scar;

e. determine whether each scar is unstable;

f. determine whether each scar is painful.

7.  Then adjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


